EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. John Cao on 12/8/21.

The application has been amended as follows: 

In the Claims:
1. (Currently Amended) A video picture prediction method, comprising:
parsing, from a sequence parameter set (SPS) in a bitstream, a value of a first indicator and a value of a third indicator;
if the value of the first indicator is equal to a first value, 
parsing a value of a second indicator from the SPS, and
determining a maximum length of a first candidate motion vector list 

, wherein the first candidate motion vector list is constructed for a block to be processeda subblock merge prediction mode is used for the block; and
if the value of the first indicator is equal to a second value, determining the maximum length of the first candidate motion vector list based on the value of the third indicator, the second value is different from the first value.

2. (Canceled) 

3. (Original) The method of claim 1, wherein the determining a maximum length of a first candidate motion vector list based on the value of the third indicator comprises:
determining the maximum length of the first candidate motion vector list is 0, if the value of the third indicator is 0.

4. (Original) The method of claim 1, wherein the determining a maximum length of a first candidate motion vector list based on the value of the third indicator comprises:
determining the maximum length of the first candidate motion vector list is 1, if the value of the third indicator is 1.

5. (Currently Amended) The method of claim 4, wherein the value of the third indicator being 1 indicates that an advanced temporal motion verctor prediction mode is present in the subblock prediction mode.

6. (Currently Amended) The method of claim 3, wherein the value of the third indicator being 0 indicates that an advanced temporal motion verctor prediction mode is not present in the subblock prediction mode.

7. (Original) The method of claim 5, wherein the advanced temporal motion verctor prediction mode is a prediction mode based on temporal motion vector of subblock.

8. (Original) The method of claim 1, wherein the value of the first indicator indicates whether a candidate mode used to inter predict the block comprises an affine mode.

9. (Original) The method of claim 1, wherein the first value is 1, the second value is 0.

10. (Currently Amended) A video picture prediction apparatus, comprising:
a parsing unit, configured to 
parse, from a sequence parameter set(SPS) in a bitstream, a value of a first indicator and a value of a third indicator, and 
parse a value of a second indicator from the SPS, if the value of the first indicator is equal to a first value; and
a determining unit, configured to 
determine a maximum length of first candidate motion vector list 

, wherein the first candidate motion vector list is constructed for a block to be processed a subblock merge prediction mode is used for the block, and
determine the maximum length of the first candidate motion vector list based on the value of the third indicator if the value of the first indicator is equal to a second value, wherein the second value is different from the first value.

11. (Canceled) 

12. (Original) The apparatus of claim 10, wherein the determining a maximum length of a first candidate motion vector list based on the value of the third indicator comprises:
determining the maximum length of the first candidate motion vector list is 0, if the value of the third indicator is 0.

13. (Original) The apparatus of claim 10, wherein the determining a maximum length of a first candidate motion vector list based on the value of the third indicator comprises:
determining the maximum length of the first candidate motion vector list is 1, if the value of the third indicator is 1.

14. (Currently Amended) The apparatus of claim 13, wherein the value of the third indicator being 1 indicates that an advanced temporal motion verctor prediction mode is present in the subblock prediction mode.

15. (Currently Amended) The apparatus of claim 12, wherein the value of the third indicator being 0 indicates that an advanced temporal motion verctor prediction mode is not present in the subblock prediction mode.

16. (Original) The apparatus of claim 14, wherein the advanced temporal motion verctor prediction mode is a prediction mode based on temporal motion vector of subblock.

17. (Original) The apparatus of claim 10, wherein the value of the first indicator indicates whether a candidate mode used to inter predict the block comprises an affine mode.

18. (Original) The apparatus of claim 10, wherein the first value is 1, the second value is 0.

19. (Original) A computer program product comprising program code for performing the method according to claim 1 when executed on a computer or a processor.

20. (Original) A video decoder, the decoder comprises:
	one or more processors; and
	a non-transitory computer-readable storage medium coupled to the processors and storing programming for execution by the processors, wherein the programming, when executed by the processors, configures the decoder to carry out the method according claim 1.

21. (Original) A video data decoding device, comprising:
a non-transitory memory storage, configured to store video data in a form of a bitstream; anda video decoder, configured to perform the method according to the claim 1.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334. The examiner can normally be reached 571-272-7334.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y LEE/Primary Examiner, Art Unit 2419